The opinion of the court was delivered by
Lewis, J.
— The 6th section of the Act of 1705 does not differ from the 13th section of the Act of 8th April, 1833, in any matter material to the question of republieation. The commissioners on the civil code, in reporting the latter, speak of it as nearly a literal transcript “ from the former, excepting the correction of a mistake, not material to the present question.” 2 Park & Johns. 876. The Act of 1705 contains the words, “repealed, altered or changed;” the Act of 1833 uses the words, “repealed or altered.” The omission of the word “changed” was proper, because it was but a repetition of the idea expressed by the word “altered.” So that the material words in both statutes are precisely the same, and the re-enactment of them must be understood as a legislative enactment of the construction which they had previously received by the solemn adjudications of the courts. What was that construction ? It was that these words referred to an alteration or revocation of the body of the will, and not to such acts as brought other subjects within its operation without, in any respect, altering or repealing the instrument itself. Hence it was decided, in 1810, that these words did not prevent the proof, by parol evidence, of the republieation of a will. Havard v. Davis, 2 Bin. 406. The same point was ruled in 3 Wash. C. C. 481. In Jones v. Hartley, 2 Wharton, 103, the case in 2 Bin. 406, was cited by the court as authority, and it was emphatically declared, that “it must be considered as settled, that parol evidence of republieation of a will is proper in Pennsylvania,” and that “it is not an open question now.” In Campbell v. Jameson, 8 Barr, 499, the same principle was reaffirmed, and it was added that there was nothing in the Act of 1833 to interdict such republieation by parol. So far from interdicting such evidence, it might have been held that the Act of 1833 was a legislative sanction of the construction which had been given to the same words in the Act of 1705, in relation to the same subject-matter, permitting such evidence to be given. After a doctrine has been thus settled by repeated adjudications, acquiesced in and relied on for nearly a century and a half, and sanctioned by legislative enactment, no court has the right to change it. Judges are not delegated to enact new laws, but to *80maintain and expound the old ones. Jus dicere et non jus dare. The opinion delivered by the late Chief Justice, when this cause was here, on a former occasion, was therefore founded upon a manifest mistake, which, fortunately, it is in our power to correct in time to prevent its unjust operation, either in this particular case, or as a precedent in those which may hereafter arise. 1 have used the word “republication,” because it is the word most generally adopted, but it does not express, with any sort of precision, the idea intended. Chief Justice Gibbs,, in Mordie v. Read, 7 Taunt. 861, said that “the term publication, in this sense, was unknown to the law, and that when he- called on the bar to say what publication Ayas, he did not wonder that he received no ansAver. He did not knoAV Avhat the publication of a will was. Pie could only suppose it to be that by which a person designated that he means to give effect to a paper as his Avill.” Ib. ' The testator’s declaration, that his will Avas in a box in his study, amounted to a new publication. Colton v. Colton, 2 Vern. 209. So his refusal to sell an after-purchased tract, saying, that he “ had made his Avill and settled his estate, and intended that his AYife should have his whole estate,” was held a neA? publication, so as to pass the after-purchased lands. S. C., Freeman, 264. It is scarcely necessary to say that these remalles are intended to apply exclusively to the case before us. If the republica-tion of the will be governed by the laAAr in force Avhen the instrument Avas originally executed, they must be conceded on all hands to be in accordance Avith the undoubted law of the case. If, on the contrary, the will be governed by the Act of 1833, they are unnecessary, for under the provisions of that act, parol evidence of republication can never be received for the purpose of fixing the operation of the will upon subsequent acquisitions.
But if the republication of the will should not be established to the satisfaction of the jury, it may be necessary to consider the other points of the cause. It seems that MattheAV and William Jack were originally the owners of the land in dispute, as tenants- in common, and that on the 27th October, 1837, they conveyed it to Andrew Stormont, who, on the 7th March, 1838, executed a mortgage to- them for the purchase-money. In October, 1843, Matthew Jack died, his will passing his interest in this debt to William Jack, if it could at tha-t time be regarded as personal estate. In I860-, after judgment on the mortgage, upon two- nihils- obtained, the premises were sold by the sheriff to William Jack,, and the deed has been regularly acknowledged. It is objected that this title is void, because the heirs of Matthew Jack were not served- with the scire facias upon the mortgage. But it has been repeatedly decided that the omission to serve the process upon them does not avoid the sale. The only effect of *81such omission is to let them in, on the the trial of the1 ejectment to any defence which they might have made to the scire facias. Mather v. Clark, 1 Watts, 491; Nace v. Hollenback, 1 S. & R. 548; Blythe v. M'Clintic, 7 S. & R. 341; Warder v. Tainter, 4 Watts, 270. This brings us to the inquiry, what defence could the other heirs of Matthew Jack have made to the scire facias. It appears that soon after Stormont had executed the mortgage to Matthew and William Jack, Matthew obtained a judgment, for his own private debt, against Stormont, levied upon the premises, and purchased them at sheriff’s sale, in August,. 1843. If this sale had been made to a stranger, it could not be-pretended that it extinguished the mortgage; that being the oldrest lien, the sale on a subsequent judgment is, under the provisions of the act of 1830, a sale subject to the mortgage. But it is thought, that as Matthew Jack was owe of the mortgagees,, his acquisition of the equity of redemption was such an union of both interests in himself as produced a merger of them into one, and this extinguishes the mortgage. As a merger is- for the benefit of him in whom the two interests unite, it will never take place when it is against his interest, or where it is- most for his advantage to keep the charge alive. Dougherty, v. Jack, 5 Watts, 456; Helmbold v. Man, 4 Wh. 410. In such a case he may hold the estate, and also a judgment upon, it. Zeigler v. Long, 2 Watts, 205. Or a mortgage and also the equity of redemption. Moore v. The Harrisburg Bank, 8 Watts, 138. So, if there be a beneficial interest in any other person, there will be no merger. 5 W. 456. In this case, William Jack had not only a beneficial but a legal interest in the mortgage; no merger could take place as to his moiety, without prejudice to his rights. The effect of it would be to convert a specialty into a simple contract, or a lien into a mere personal demand without security. But the indispensable requisite to a merger was wanting, as to his moiety.. There was no union of the two interests in one person. It was-also against the interest of Matthew that a merger should take-place. If his purchase made him personally liable for the mortgage debt, it might be otherwise; but, according to the decision in Hansell v. Lutz, 8 H. 284, the land only is bound, for it. He-had1, therefore, a right, after appropriating the value ef the land to the payment of the mortgage, to resort to the mortgagor for the residue o-f the debt. He had always, as one of the two joint mortgagees, a right to keep the charge on foot for the purpose of taking his chance of survivorship, by which he might acquire a legal right to the whole. In addition to this, the mortgage was not due, and it is to be presumed to be against the interests of a creditor to compel' him to accept satisfaction of his demand before the time fixed by the contract for its payment; a *82merger would deprive him of all these advantages, and therefore the law will not thus extinguish the mortgage without his consent.
But it is alleged that William Jack was a tenant in common with the other heirs of Matthew Jack, and had therefore no right to purchase the estate except for the common benefit. He was a joint owner with Matthew Jack of the mortgage debt, but the latter died in the exclusive occupancy of the land. When William entered, he claimed not as holding in common with the other heirs of Matthew Jack, but as claiming the, whole, under the republication of the will, by which the whole was devised to him. Whatever may be said about the legal rights of the other heirs to hold in common, it cannot be said with any propriety that they at any time actually did hold the land in common with William. The mortgage debt was personal estate, and upon the death of Matthew became vested exclusively in William. As it was contracted by Stormont, and not by Matthew Jack, the latter was not personally bound for it, and his executor (William Jack) was therefore under no obligation to apply the personal estate bequeathed to him in satisfaction of it, in order to relieve the land .from the charge for the benefit of the other heirs. There was, ■therefore, nothing in William’s relation to the other heirs which ¡precluded him from purchasing the property at the sheriff’s sale •upon his own mortgage. And as there was nothing in evidence which would have availed the plaintiff below, if offered on the trial of the scire facias on the mortgage, the court ought to have negatived their points and affirmed those of the defendant below. All the errors assigned have been maintained, and the judgment is to be reversed.
Judgment reversed, and venire facias de novo awarded.
Black, C. J., and Lowrie, J., dissented.